MEMORANDUM**
Walter R. Pineda appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order affirming the bankruptcy court’s order abstaining from deciding an adversary proceeding against appellees. We dismiss.
We lack jurisdiction to review the bankruptcy court’s decision to abstain pursuant to 28 U.S.C. § 1334(c)(1). See 28 U.S.C. § 1334(d).
We reject Pineda’s contention that the BAP violated his due process rights in the handling of his appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.